782 F.2d 1042
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.IN RE:  C. WILLIAM GARRATT, AND GARRATT & MORRIS, P.C.Petitioners-Appellant.
85-1732
United States Court of Appeals, Sixth Circuit.
12/9/85

ORDER
BEFORE:  KEITH, KENNEDY, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon plaintiff's motion to dismiss the appeal of William C. Garratt.


2
On September 18, 1985, Garratt filed a notice of appeal from the orders of January 17, 1985 in which Judge Gilmore denied Garratt's oral motion to disqualify himself and on February 21, 1985 Judge DeMascio denied Garratt's written motion to disqualify Judge Gilmore, stating also that sanctions should be imposed on Garratt pursuant to Federal Rule Civil Procedure 11.  On April 24, 1985, the district court ruled that sanctions would be imposed on Garratt and referred the matter to a United States Magistrate pursuant to Federal Rule of Civil Procedure 53.  On August 6, 1985, the Magistrate recommended that sanctions be imposed against Garratt in the amount of Fourteen Thousand Two Hundred Thirty Eight Dollars and Seventy Five Cents ($14,238.75), however this recommendation was not adopted by the district court until October 8, 1985 thereby rendering Garratt's notice of appeal filed on September 18, 1985 premature since there was no final order regarding the issue to which Garratt had standing.  Garratt further failed to perfect his appeal once the district court entered its final order regarding the imposition of sanctions.


3
It is ORDERED that the motion to dismiss be and hereby granted.